Citation Nr: 1605090	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-33 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, adjustment disorder, mood disorder, and panic disorder.  

2. Entitlement to service connection for a low back disability, to include myalgia, lumbago, and levoscoliosis, on a direct basis and as secondary to a service-connected disability.  

3. Entitlement to a compensable rating for limitation of extension of the left knee, to include the propriety of the rating reduction from 10 percent to a noncompensable level effective March 1, 2012.  

4. Entitlement to a rating higher than 10 percent for left lateral patellar friction syndrome (previously characterized as ilium-tibial band syndrome of the left knee). 

5. Entitlement to an initial rating higher than 10 percent for right knee lateral patellar friction syndrome.  
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before a Decision Review Officer at the RO in February 2012 and before the undersigned Veterans Law Judge at the RO in October 2015.  Transcripts of both hearings are in the record.  

The Veteran filed claims of service connection for anxiety, depression, panic disorder, adjustment disorder, and PTSD, which the RO denied in the November 2011 rating decision.  In the November 2011 rating decision the RO also denied service connection for myalgia, lumbago, levoscoliosis as well as service connection for a back disability to include as secondary to a service-connected disability.  The United States Court of Appeals for Veterans Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has broadened and recharacterized these issues as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The low back claims, as well as the issues of entitlement to ratings higher than 10 percent each for right and left lateral patellar friction syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 2015, the Veteran withdrew her claim of entitlement to a compensable rating for limitation of extension of the left knee, to include the propriety of the rating reduction from 10 percent to a noncompensable level effective March 1, 2012.  

2. The evidence is at least in relative equipoise as to whether the Veteran's PTSD is related to her military service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a compensable rating for limitation of extension of the left knee, to include the propriety of the rating reduction from 10 percent to a noncompensable level effective March 1, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compensable Rating for Limitation of Extension of the Left Knee, To Include Propriety Of Rating Reduction From 10 Percent To A Noncompensable Level

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the October 2015 hearing, the Veteran withdrew her appeal of her claim for a compensable rating for limitation of extension of the left knee, to include the propriety of the associated rating reduction.  See October 2015 hearing transcript at page 2.  Therefore, with regard to this issue, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.  

II.  Service Connection-Psychiatric Disorder, To Include PTSD

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for PTSD, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  
Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A specific VA regulation applies to PTSD claims.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996). 

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Also of particular pertinence are the provision of subparagraphs (8) and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor."  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  The content of the above provisions in M21-1 recently has been re-designated as M21-1, Part IV, ii, 1.D.5(m) and (n).  A Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Considering the claim for service connection for PTSD, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran testified that she was sexually assaulted during service by a solider in the barracks shortly after basic training.  She was afraid to tell anyone about the rape due to fear of being raped.  Years later she told her daughter about the assault when her daughter wanted to enlist in service.  After the assault she stated that she had disciplinary problems particularly during Advanced Individual Training (AIT).  The Veteran also testified that she was sexually harassed by her first sergeant.  See October 2015 Board hearing transcript.  A VA mental health treatment record shows that the Veteran reported that during service she was raped by another soldier while everyone else was on weekend leave.  See September 2011 VA treatment records.  The Veteran's former husband stated that during service her first sergeant sexually harassed her and since service she was depressed and did not want to have sexual relations most of the time.  The Veteran's daughter reported that, when she expressed an intent to go into service when she was 16 years old, she found out her mother was raped during service.  See November 2012 lay statements.  Thus, the Veteran's statement regarding her inservice sexual assault is competent, credible, and probative.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his or her personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Second, VA treatment records show that the Veteran's psychiatric disorder has been diagnosed as anxiety, major depressive disorder, adjustment disorder with mood disorder, panic disorder, mood disorder, PTSD, and borderline personality disorder.  See VA medical records dated in March 2011, September 2011, and June 2013; and November 2011 VA PTSD examination.  On VA examination in November 2011, the examiner diagnosed the Veteran with PTSD due to the inservice sexual assault stressor.  The examiner found it noteworthy that, although there was no evidence in the file regarding the rape, the Veteran reported the inservice sexual trauma to her mental health providers at the Atlanta VA Medical Center.  Letters from a VA psychologist dated in March 2012, February 2013, April 2013, and May 2012 show the Veteran was being treated for PTSD as a result of military sexual trauma.   

This claim was denied since the RO was unable to verify the Veteran's allegations of her inservice sexual assault.  However, the Board must note that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

Here, the claims file contains medical opinions which include notations of the Veteran's personal assault.  The Board finds this medical evidence to be highly probative in corroborating the inservice personal assault.  Although this evidence is based on statements made to the mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997). Further, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 638 F.3d at 1382.  Thus, the Veteran's allegations of an inservice sexual assault have been corroborated. 

The Board recognizes that the Veteran has been diagnosed with other mental disorders as discussed above to include anxiety, major depressive disorder, adjustment disorder with mood disorder, panic disorder, mood disorder, and borderline personality disorder.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of her other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of PTSD from the other psychiatric disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to the PTSD.  Id.  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disorder for consideration in this appeal.  For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

The appeal of the claim of entitlement to a compensable rating for limitation of extension of the left knee, to include the propriety of the rating reduction from 10 percent to a noncompensable level effective March 1, 2012, is dismissed.

Service connection for PTSD is granted. 

REMAND

As for the Veteran's claim of service connection for a low back disability, during the February 2012 Decision Review Officer (DRO) hearing, the Veteran testified that her low back disability is secondary to her service-connected knees, stating the more her knees increase in severity, the worse her back becomes.  The Veteran is competent to give evidence about what she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  During the October 2015 Board hearing, the Veteran testified that during service she injured her back over time by carrying heavy objects, to include guns and big backpacks.  She also stated that she has had scoliosis since childhood.  

On enlistment examination into service in May 1993, the Veteran's spine was evaluated as normal.  Service treatment records in August 1993 show that the Veteran had lower back pain for one day and complained that the pain was unbearable and was worsening when lifting things.  On VA examination in October 2011, the diagnoses were myalgia/lumbago and levoscoliosis of the lower thoracic spine.  The examiner noted that the scoliosis may be congenital or idiopathic and opined that the Veteran's low back disability is less likely than not proximately due to or the result of service as there was only one mention of back pain in August 1993 and the examination was negative for lumbar spinal pathology.  However, the VA examiner did not address whether the Veteran's low back disability was caused or aggravated by her service-connected bilateral knee disability nor did the examiner address whether her scoliosis if preexisting service was aggravated by service or was subjected to a superimposed injury or disease in active service.  For these reasons another VA examination is necessary to determine the nature and etiology of the Veteran's low back disability.  

As for the increased rating claims for the service-connected right and left lateral patellar friction syndrome, the Veteran was last afforded a VA examination in October 2011.  At the February 2012 DRO and October 2015 Board hearings, the Veteran claimed that these service-connected disabilities increased in severity.  In October 2015 she stated that her knees lock up when walking a short distance such as from her front door to the mailbox and that she was receiving treatment for knee pain at the VA medical facility in Atlanta, Georgia.  The most recent VA treatment records in the claims file are from June 2015.  A veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  On remand, the Veteran should be afforded a new VA examination, and her assistance should be obtained to ensure that copies of outstanding records of pertinent medical treatment are identified and added to the claims file, to include VA treatment records from June 2015 to the present.  

With regard to the claim for an initial rating higher than 10 percent for right knee lateral patellar friction syndrome, the Board acknowledges that a Statement of the Case is not included in the Veteran's electronic claims file.  Significantly, however, on the Form 8 Certification of Appeal dated in February 2013, the RO certified this issue to the Board as being on appeal.  Moreover, a March 2015 appeals checklist included this issue as one of the Veteran's claims on appeal.  Accordingly, the Board will resolve all reasonable doubt in favor of the Veteran and will assume jurisdiction of this issue.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With her assistance, obtain copies of any pertinent records and add them to the claims file, to include VA treatment records from the VA medical facility in Atlanta, Georgia from June 2015 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, she should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of her low back disability.  The electronic files on Virtual VA and VBMS should be made available to and reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner should:

a.) Identify/diagnose all current low back disabilities.  

b.) For each identified low back disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the Veteran's contentions that during service she injured her back over time by carrying heavy objects, to include guns and big backpacks.  See October 2015 Board hearing transcript.  The examiner also is asked to consider the Veteran's military occupational specialty as a unit supply specialist.  See DD 2014.  

c.) For each identified low back disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by the service-connected left knee disability and service-connected right knee disability.  [If the Veteran is found to have a low back disability that is aggravated by her service-connected left knee disability and right knee disability, the examiner should quantify the approximate degree of aggravation.]

d.) If the examiner determines that there is clear and unmistakable (undebatable) evidence that the Veteran's scoliosis preexisted service, the examiner should then provide an opinion as to whether the disability was aggravated (permanently worsened) during, or as a result of active service.  If there was an aggravation (permanent worsening) of the preexisting disability, is there clear and unmistakable (undebatable) evidence that this aggravation (permanent worsening) was due to the natural progress of the condition.  

In rendering the opinion the examiner is asked to address the Veteran's contentions that she has had scoliosis since childhood and during service she injured her back over time by carrying heavy objects, to include guns and big backpacks.  See October 2015 Board hearing transcript.  The examiner also is asked to consider the Veteran's military occupational specialty as a unit supply specialist.  See DD 214.  

e.) The examiner also should address whether the Veteran's scoliosis is a congenital or developmental defect.  If so, the examiner should opine whether the scoliosis was subjected to a superimposed disease or injury in active service that created an additional disability.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Also, schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of the service-connected right knee and left knee lateral patellar friction syndrome.  The electronic files on Virtual VA and VBMS should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed.

a.) The evaluation should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion, including in degrees of flexion, and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

b.) The examiner should determine whether there is instability or recurrent subluxation; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation. 

c.) The examiner must also address whether there is ankylosis, dislocated semilunar cartilage in the knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.  

d.) The examiner should opine whether the Veteran's bilateral knee disability prevents her from securing and following substantially gainful employment consistent with her educational and occupational background. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Afterwards, readjudicate the issues of service connection for a low back disability, to include myalgia, lumbago, and levoscoliosis, on a direct basis and as secondary to a service-connected disability; entitlement to a rating higher than 10 percent for left lateral patellar friction syndrome; and entitlement to an initial rating higher than 10 percent for right knee lateral patellar friction syndrome.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  She is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


